Title: Statement of Account with James Cheetham, 22 June 1803
From: Cheetham, James
To: Jefferson, Thomas


            
            His Excellency Thomas Jefferson
            
              
                1802
                To the American Citizen
                Dr.
                
              
              
                Apr 26th }
                To Cash paid postage
                
                37
              
              
                June 10
                To Adams’s Administration
                2 
                –
              
              
                
                  "News to May last 1 Year
                8 
                –
              
              
                
                 "pamphlets
                1.
                31
              
              
                Augt. 9
                To An Antidote
                
                25
              
              
                
                "An Exposition
                
                37½
              
              
                Sept. 8
                To Woods Illuminati
                 
                37½
              
              
                1803
                
                
                
              
              
                Feby. 24
                To 1 of J.C.s Nine letters
                
                50
              
              
              
                Apl 1
                To a Letter &c.
                
                25
              
              
                May 1
                To 1 Years News
                8 
                –
              
              
                
                 "1 Years Watch Towr
                3 
                –
              
              
                Apl 14
                To the Evening post from Apl 22nd. 1802 
                }
                8 
                –
              
              
                
                 "to Apl 22nd. 1803 1 Year
              
              
                June 21
                To Binding a file of the Watch Towr
                3 
                –
              
              
                
                 "1 Copy of McKenzies Travels
                3.
                50
              
              
                
                Arrowsmiths Map of the United States
                 15 
                –
              
              
                
                
                $53:
                93
              
              
                1802
                   Contra—Cr.
                
                
              
              
                June 11
                By Cash
                $11–
                
                
              
              
                1803
                
                
                
                
              
              
                Feby. 22
                By Cash
                 20.  
                 31 
                –
              
              
                
                
                
                $ 22.
                93
              
            
            
            
              New=York June 22d. 1803 
              Recd. payment from Charles Ludlow Esq
            
            
              James Cheetham
            
          